JONES, Justice.
Appellant seeks to challenge on five separate and several grounds the propriety of the trial court’s denial of a new trial.
We have made a thorough and painstaking effort to identify each of .the alleged errors in the record of trial before us. Without exception, none of the issues presented is traceable to a specific adverse ruling by the trial court which was properly preserved for appellate review. See Rule 51, ARCP.
*83We affirm.
AFFIRMED.
TORBERT, C. J., and MADDOX, SHORES and BEATTY, JJ., concur.